Case 2:20-cv-03549-DMG-RAO Document 21 Filed 06/11/20 Page 1 of 3 Page ID #:171



                               UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-3549-DMG (RAOx)                                     Date   June 11, 2020

   Title Ana P. Gomez v. FCA US LLC, et al.                                             Page    1 of 3

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                 NOT REPORTED
                Deputy Clerk                                               Court Reporter

      Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
               None Present                                                None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [12]

        This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiff Ana
  P. Gomez. [Doc. # 12.] For the reasons set forth below, the Motion to Remand is GRANTED.

                                                I.
                                           BACKGROUND

          On April 30, 2019, Plaintiff filed a Complaint in Los Angeles County Superior Court
  against Defendant FCA US LLC (“FCA”), alleging violations of California’s Song-Beverly
  Consumer Warranty Act (“Song-Beverly Act”), Cal. Civ. Code § 1790 et seq. Yasuzawa Decl.,
  Ex. D (“Compl.”) [Doc. # 1-1]. Plaintiff’s allegations arise from her purchase of a new 2017 Jeep
  Renegade from FCA. Id. at ¶ 6. Plaintiff also brings a claim against FCA for failure to service,
  repair, or replace her car. Id. at ¶ 21.

           On April 16, 2020, FCA removed the case to this Court on the basis of diversity
  jurisdiction. See Notice of Removal [Doc. # 1]. Plaintiffs filed the instant MTR on May 12, 2020,
  and it is now fully briefed. Opp. [Doc. # 15]; Reply [Doc. # 16].

                                               II.
                                        LEGAL STANDARD

          There are two 30-day periods for removing a case to federal court. 28 U.S.C. § 1446(b);
  Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 885 (9th Cir. 2010). First, defendants have
  30 days to remove an action when its removability is clear from the face of the “initial pleading.”
  Id.; see also Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1139 (9th Cir. 2013) (“To
  avoid saddling defendants with the burden of investigating jurisdictional facts, we have held that
  ‘the ground for removal must be revealed affirmatively in the initial pleading in order for the first
  [30]-day clock under § 1446(b) to begin.”). Where the initial pleading does not reveal a basis for
  removal, a defendant has 30 days from the date that it receives “‘an amended pleading, motion,

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-03549-DMG-RAO Document 21 Filed 06/11/20 Page 2 of 3 Page ID #:172



                                   UNITED STATES DISTRICT COURT                           JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

   Case No.       CV 20-3549-DMG (RAOx)                                               Date     June 11, 2020

   Title Ana P. Gomez v. FCA US LLC, et al.                                                          Page     2 of 3

  order or other paper’ from which it can be ascertained from the face of the document that removal
  is proper.” Harris, 425 F.3d at 693 (quoting 28 U.S.C. § 1446(b)).

                                                       III.
                                                   DISCUSSION

          FCA acknowledges that it received service of the Complaint on May 1, 2019—about a year
  before it removed the case to this Court. Notice of Removal (“NOR”) at ¶ 3 [Doc. # 1].
  Nonetheless, it argues that it timely removed the action because it first learned of the relevant
  jurisdictional information that made the case removable when it obtained the purchase contract for
  Plaintiff’s vehicle through discovery in March 2020. Opp. at 2-3. The Court disagrees.

          Plaintiff’s Complaint states that she paid $32,422.32 for her vehicle. Compl. at ¶ 7. The
  purchase agreement contained no new or different information about the value of Plaintiff’s car.
  To the contrary, it confirmed the truth of Plaintiff’s original allegations about her car’s purchase
  price. See Yasuzawa Decl., Ex. D (“Purchase Agreement”) [Doc. # 1-1]. In its NOR, FCA adopts
  the $32,422.32 purchase price to argue that the value of Plaintiff’s claims exceeds the amount in
  controversy threshold for diversity jurisdiction. See NOR at ¶ 17.

          FCA contends that it waited to obtain the purchase agreement before removing the case,
  rather than remove it based on Plaintiff’s allegations, because her Complaint was unverified and
  did not qualify as admissible evidence. Opp. at 5. It is unsurprising that FCA cites no authority
  for the notion that defendants cannot or should not remove actions filed in state court until they
  possess admissible evidence of the value of the plaintiff’s claim. That is simply not how the
  pleading stage works. Defendants may rely on a plaintiffs’ allegations in deciding whether to file
  a notice of removal. Kuxhausen, 707 F.3d at 1139 (stating that the 30-day removal period begins
  if the “case stated by the initial pleading is removable on its face”). Indeed, defendants may rely
  on the second 30-day removal period described above only “if the case stated by the initial
  pleading is not removable.” 28 U.S.C. § 1446(b)(3).

         Even assuming that the value of Plaintiff’s claims satisfies the amount in controversy
  requirement, that value was apparent on the face of the Complaint. Since Plaintiff filed her
  Complaint on May 1, 2019, the 30-day removal period expired on May 31, 2019 and FCA’s NOR
  was untimely filed.1


           1
             FCA and Plaintiff also disagree as to whether the action satisfies the amount in controversy requirement
  for federal diversity jurisdiction and whether FCA filed all the statutorily-required documents along with its NOR.
  Because FCA failed to timely file its NOR, however, the Court need not discuss those issues.

   CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-03549-DMG-RAO Document 21 Filed 06/11/20 Page 3 of 3 Page ID #:173



                           UNITED STATES DISTRICT COURT        JS-6 / REMAND
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

   Case No.   CV 20-3549-DMG (RAOx)                      Date      June 11, 2020

   Title Ana P. Gomez v. FCA US LLC, et al.                               Page    3 of 3

                                         III.
                                     CONCLUSION

      In light of the foregoing, Plaintiffs’ MTR is GRANTED.      The case is hereby
  REMANDED to the Los Angeles County Superior Court.

  IT IS SO ORDERED.




   CV-90                        CIVIL MINUTES—GENERAL          Initials of Deputy Clerk KT
